SUPPLEMENTAL EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Guynn on 03/08/2022.


Reasons for Examiner’s Amendment.
 	To address issues as set forth in the Notice to File Application Papers mailed 03/08/2022.



The application has been amended as follows: 

In the Specification,
	page 4, lines 23-25 have been deleted in their entirety.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest three-layer polymer films comprising: a water-impermeable covering layer B; a middle layer A containing water-soluble polymers; and a water-impermeable covering layer C; wherein at least one of layer(s) B and/or C comprise: (i) at least one of the recited polyhydroxyalkanoate in the specified amount; (ii) the recited at least one additional polymer in the specified amount(s); and (iii) less than 5 wt% of starch; wherein the combined weight of (i) and (ii) constitute 95-100 wt% of the given layer; and wherein: (a) at least one of layer(s) B and/or C has the recited tensile strength properties and the recited crystallization-activated disintegration characteristic(s) in aqueous solution (claim 1); (b) layers A, B, and C each have the recited tensile strength properties, and at least one thermoplastic polymer in layers B and C have the recited decomposition by hydrolysis characteristics in aqueous solution (claim 34); or (c) the recited method, resulting in a film in which at least one of layer(s) B and/or C has the recited tensile strength properties and the recited decomposition by hydrolysis characteristics in aqueous solution (claim 36).
 	WANG ET AL (US 2014/0005620) fail to disclose the recited covering layer composition, wherein polyhydroxyalkanoate and the recited at least one additional polymer constitute at least 95 wt% of the covering layer.




 	BOND ET AL (US 2003/0108701) and HODSON (US 2006/0240726) fail to disclose three-layer films with water-impermeable layers on both sides of a water-susceptible middle layer, or films with the recited tensile strength properties.
 	WHITEHOUSE (US 2001/0189414) and ASRAR ET AL (US 6,127,512) and MATOSKY ET AL (US 2005/0209374) and BOND ET AL (US 2002/0188041) and EP 0800455 B and SEELIGER ET AL (US 2008/0281018) and SCHMIDT ET AL (US 2016/0060451) fail to disclose three-layer films with water-impermeable covering layers on both sides of a water-susceptible middle layer, or the recited covering layer composition.
 	EL-AFANDI ET AL (US 5,849,401) and BUCHANAN ET AL (US 5,446,079) and BUCHANAN ET AL (US 5,292,783) and NODA (US 5,489,470) and WNUK ET AL (US 5,391,423) and WNUK ET AL (US 5,939,467) and WONG ET AL (US 2015/0337094) and POTTS (US 4,372,311) and WANG ET AL (US 2009/0054548) and NODA ET AL (US 2002/01778267 and LEE ET AL (US 2017/0259976) and BUCKLEY ET AL (US 2008/0108748) and WANG ET AL (US 2008/0147034) and TUCKER (US 5,108,807) fail to specifically disclose the recited covering layer composition containing polyhydroxyalkanoate in the specified amounts and the recited at least one additional polymer in the specified amounts.
 	WO 2009/049667 fail to specifically disclose the recited covering layer composition containing polyhydroxyalkanoate in the specified amounts and the recited at least one additional polymer in the specified amounts, wherein polyhydroxyalkanoate and the recited at least one additional polymer constitute at least 95 wt% of the covering layer.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 8, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787